DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 10/5/20 and has been entered and made of record. Currently, claims 1-21 are pending.

Drawings

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 10/5/20 have been fully considered but they are not persuasive. 
The applicant asserts Jang et al. (US 2017/0061602) does not teach or suggest forming the second differential bitmap required by claim 1 and does not teach or suggest forming the third differential bitmap required by claim 8. The Examiner respectfully disagrees as Jang does disclose the above mentioned features. Particularly, Jang discloses transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110, a changed region between the cross-sectional image of the second layer and a cross-sectional image of a third layer, a changed region between the cross-sectional image of the third layer and a cross-sectional image of a fourth layer, etc. Here, the changed region is a region in which a contour, color, or material changes between the cross-sectional images of the adjacent layers. The transmitting apparatus 102 may find the changed region by comparing pixel values of the cross-sectional images of the adjacent layers. The transmitting apparatus 102 may mutually compare pixel values at the same position on the cross-sectional images of the adjacent layers, determine that the corresponding region is the changed region when the pixel values are not the same, and determine that the corresponding region is not the changed region when the pixel values are the same. Here, the transmitting apparatus 102 may mutually compare the pixel values of the cross-sectional images of the adjacent layers according to various scan lines set as vertical, horizontal, and zigzag scans starting from a set initial offset. In addition, the transmitting apparatus 102 may find a contour line within the corresponding cross-sectional images and selectively compare only pixel values of pixels located within a predetermined distance (a pixel length of 5) based on the contour line (para 47). The transmitting apparatus 102 may compress the cross-sectional images using information obtained about the changed region. Here, the information about the changed region may include one or more of position information about the changed region, pixel value information about the changed region, pixel value information of successive pixels having the same color in the changed region, and length information of the successive pixels. The transmitting apparatus 102 may compress the cross-sectional images by retaining only the information about the changed region among information about the cross-sectional images and 102 may compress the cross-sectional images by retaining only position information about start and end points of a scan-line-specific changed region and pixel values of the changed region among information about the cross-sectional images and removing remaining information. As another example, the transmitting apparatus 102 may compress the cross-sectional images by retaining only a scan-line-specific omission length and pixel values of the changed region among information about the cross-sectional images and removing remaining information. Here, the scan-line-specific omission length indicates the number of successive pixels which do not change according to each scan line (para 48). A plurality of cross-sectional layers are compared against each other to determine a plurality of changed regions. Contour lines can be determined from the changed regions using various scan lines, such as vertical, horizontal, and zigzag scans, and compare pixel values of the cross-sectional images and selectively compare only pixel those values located within a predetermined distance based on the contour line. Compressed cross-sectional image data is created containing change region information, such as position information, pixel value information about the changed region, etc. Thus, multiple change regions are determined based on a comparison of a plurality of cross-sectional image layers. Therefore, Jang discloses the second differential bitmap required by claim 1 and does not teach or suggest forming the third differential bitmap required by claim 8.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2017/0061602).
Regarding claim 1, Jang discloses A method for reducing the amount of data required by a 3D printer to print an object, said data including a plurality of bitmap layers each comprising a 2D array of pixels representing a cross sectional layer of the object, wherein said method includes the steps of: 
a) forming a first differential bitmap representing differences between corresponding pixels of a bitmap layer and an adjacent bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110); and 
b) forming a second differential bitmap representing the differences between corresponding pixels in adjacent rows or columns of the first differential bitmap (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110).
Regarding claim 2, Jang further discloses wherein the first differential bitmap is formed by computing a bitwise XOR between corresponding pixels of the bitmap layer and the adjacent bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110).  
Regarding claim 3, Jang further discloses wherein the second differential bitmap is formed by computing a bitwise XOR operation between corresponding pixels in adjacent rows or columns of the first differential bitmap (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110).
Regarding claim 8, Jang discloses an encoding method for reducing the amount of data required by a 3D printer to print an object, said data including a plurality of bitmap layers, each comprising a 2D array of pixels representing a cross sectional layer of the object, wherein said method includes the steps of: 
a) forming a first differential bitmap representing the differences between adjacent rows of a first bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110); 
102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110); and 
c) forming a third differential bitmap representing the differences between the first and second differential bitmaps (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between the cross-sectional image of the second layer and a cross-sectional image of a third layer among the cross-sectional images sequentially received from the slicing apparatus 110).
Regarding claim 9, Jang further discloses wherein the first differential bitmap is formed by computing a bitwise XOR between corresponding pixels of the bitmap layer and the adjacent bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110). 
10, Jang further discloses wherein the second differential bitmap layer is formed by computing the bitwise XOR between corresponding pixels in adjacent rows of the second bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110).  
Regarding claim 11, Jang further discloses wherein the third differential bitmap layer is formed by computing the bitwise XOR between corresponding pixels of the first and second differential bitmaps (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110).
Regarding claim 14, Jang further discloses a third differential bitmap representing the differences between adjacent columns of the first differential bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between the cross-sectional image of the second layer and a cross-sectional image of a third layer among the cross-sectional images sequentially received from the slicing apparatus 110).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang in view of Puri et al. (US 2012/0155533).
Regarding claims 15, Jang discloses a method of compressing data corresponding to a plurality of bitmap layers each comprising a 2D array of pixels, comprising the steps of:
a) forming a first differential bitmap representing differences between adjacent bitmap layers (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110), 
102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110).
Jang does not disclose expressly c) quadtree tiling the second differential bitmap to form a quadtree bitmap and a quadtree tile array.
Puri discloses c) quadtree tiling the second differential bitmap to form a quadtree bitmap and a quadtree tile array (see Fig. 4 and paras 45, 85, 88, and 122-123, quadtrees are used to encode image data).
Regarding claim 17, Jang discloses a method of compressing data corresponding to a plurality of bitmap layers each comprising a 2D array of pixels, comprising the steps of:
a) forming a first differential bitmap representing differences between adjacent rows of a first bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110),
b) forming a second differential bitmap representing differences between adjacent rows of a second bitmap layer (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between a cross-sectional image of a first layer and a cross-sectional image of a second layer among the cross-sectional images sequentially received from the slicing apparatus 110), 
c) forming a third differential bitmap representing the differences between the first and second differential bitmaps (see paras 47, 55, 63, and 79, the transmitting apparatus 102 may sequentially receive cross-sectional images from a lowest layer to a highest layer of the 3D object from the slicing apparatus 110 and find a changed region between cross-sectional images of adjacent layers among the received cross-sectional images. For example, the transmitting apparatus 102 may find a changed region between the cross-sectional image of the second layer and a cross-sectional image of a third layer among the cross-sectional images sequentially received from the slicing apparatus 110), and 
Jang does not disclose expressly d) quadtree tiling the second differential bitmap to form a quadtree bitmap and a quadtree tile array.
Puri discloses d) quadtree tiling the second differential bitmap to form a quadtree bitmap and a quadtree tile array (see Fig. 4 and paras 45, 85, 88, and 122-123, quadtrees are used to encode image data).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the quadtree bitmap data, as described by Puri, with the system of Jang.
The suggestion/motivation for doing so would have been to reduce computational complexity (para 43 of Puri).
Therefore, it would have been obvious to combine Puri with Jang to obtain the invention as specified in claims 15 and 17.

16 and 18, Puri further discloses the step of entropy coding the quadtree tile array and quadtree bit map (see paras 50-52, 81, 83-84, and 86, an entropy encoder encodes quadtree image data).
Regarding claim 19, Puri further discloses decompressing a bitmap layer back to its original content by performing the steps of:
a) reversing the entropy coding to reconstruct the quadtree tile array and quadtree bit map (see paras 83-90, entropy decoder 903 decodes the encoded quadtree data); 
b) using the reconstructed quadtree tile array and quadtree bit map to reconstruct the second differential bitmap (see paras 83-90, entropy decoder 903 decodes the encoded quadtree data), and
Jang further discloses c) using the second differential bitmap to reconstruct the first differential bitmap (see paras 70-71, image restoring unit 802 received compressed cross-sectional images and restores them); and 
d) using the first and second differential bitmaps to reconstruct the bitmap layer (see paras 70-71, image restoring unit 802 received compressed cross-sectional images and restores them).
Regarding claim 20, Jang further discloses a non-transitory computer-readable medium that stores program instructions capable of being executed by a processor to perform the steps of claim 15 (para 59).
Regarding claim 21, Jang further discloses a non-transitory computer-readable medium that stores program instructions capable of being executed by a processor to perform the steps of claim 19 (para 59).

Claims 4-7, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang as applied to claims 3 and 8 above, and further in view of Puri.
4, Jang does not disclose expressly the step of quadtree tiling the second differential bitmap to form a quadtree bitmap and a quadtree tile array.
Puri discloses the step of quadtree tiling the second differential bitmap to form a quadtree bitmap and a quadtree tile array (see Fig. 4 and paras 45, 85, 88, and 122-123, quadtrees are used to encode image data).
Regarding claim 12, Jang does not disclose expressly the steps of quadtree tiling the third differential bitmap to form a quadtree bitmap and a quadtree tile array.
Puri discloses the steps of quadtree tiling the third differential bitmap to form a quadtree bitmap and a quadtree tile array (see Fig. 4 and paras 45, 85, 88, and 122-123, quadtrees are used to encode image data).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the quadtree bitmap data, as described by Puri, with the system of Jang.
The suggestion/motivation for doing so would have been to reduce computational complexity (para 43 of Puri).
Therefore, it would have been obvious to combine Puri with Jang to obtain the invention as specified in claims 4 and 12.

Regarding claim 5, Puri further discloses wherein the quadtree tile array includes pixel values of tiles having one or more non-zero pixels (see Fig. 4 and paras 45, 85, 88, and 122-123, quadtrees are used to encode image data).  
Regarding claim 6, Puri further discloses wherein the quadtree bitmap represents tiles having one or more non-zero pixels by a pixel of value 1, and tiles having all zero pixels by a pixel value of 0 (see Fig. 4 and paras 45, 85, 88, and 122-123, quadtrees are used to encode image data).
7 and 13, Puri further discloses wherein the quadtree tile array and quadtree bit map are entropy coded (see paras 50-52, 81, 83-84, and 86, an entropy encoder encodes quadtree image data).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R MILIA/             Primary Examiner, Art Unit 2677